Order entered June 4, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01084-CR

                              ANDRE DJUNA HUBERT, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-60671-M

                                             ORDER
        We GRANT appellant’s May 28, 2013 motion to extend the time to file appellant’s reply

brief. Appellant’s reply brief tendered to the Clerk of the Court on May 28, 2013 is DEEMED

timely filed as of the date of this order.

                                                       /s/   LANA MYERS
                                                             JUSTICE